Case:19-10621-SDB Doc#:5 Filed:05/15/19 Entered:05/15/19 13:18:13 Page:1 of 6
‘IN THE UNITED STATES BANKRUPTCY COURT
Southern District of Georgia, Augusta Division

  

Sn ne ene

 
      

Debtor 1 Smith, Calvin

      
    

[ ] Check if this is an amended
plan.’

Debtor 2
(Spouse, if filing)

  

Case Number
(If known) :

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Souther District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 1131.

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: [ } contains nonstandard provisions. See paragraph 15 below.
[X] does not contain nonstandard provisions.

(b)This plan: [X] values the claim(s) that secures collateral. See paragraph 4(f) below.
[ } does not value claim(s) that secures collateral.

{c)This plan: [X] seeks to avoid a lien or security interest, See paragraph 8 below.
[ 1] does not seek to avoid a lien or security interest.

. 2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $ 400.00 for the applicable commitment
period of:

(if applicable include the following: These plan payments will change to $ monthly on , 20.)

[ ] 60 months; or
[X] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

(b) The payments under paragraph 2(a) shall be paid:

_ [X] Pursuant to a Notice to Commence Wage Withholding the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee.a dollar amount that corresponds to the following
percentages of the monthly plan payment:

[X] Debtor 1 100.00% [ ] Debtor 2 %

[ ] Direct to the Trustee for the following reason(s):
, [ ] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement. |
[ ] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $__ (estimated amount) will be made on (anticipated date)
from (source, including income tax refunds).

GASB ~ Fou. eR BEBE Pay neds.
Case: 19-10621-SDB Doct 5 Filed:05/15/19 Entered: 05/15/19 13: 18: 13 Page 2 of 6 ~

@ Nisiitensnes of Current Installment Payments. The Debtor(s) will make monthly: payments in the manner specified
as follows on the following long-term debts pursuant io 11 U.S:C. § 1322(b)5). These posipetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as spécified below. Postpetition payments are'to be applied
.- to postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable.
., Conduit. payments that are to be made by the Trustee which become due after the filing of the petition but before the
month of the first payment designated here will be added to the prepeition arrearage claim.

. MONTH OF FIRST
PAYMENTS TOBE — POSTPETITION

 

 

 

Ce : * PRINCIPAL MADE BY (TRUSTEE payMENTTO _ INITIAL MONTHLY:
"CREDITOR COLLATERAL RESIDENCE(Y/N) OR DEBTOR(S)): . cREDITOR -~ — PAYMENT
-None :

(b) Cure of Arrearage on ‘Long-Term Deht. Pursuant to 11 U.S.C. § 1322(6\5), prepetidan arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated: below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

| | | __ INTEREST RATE ON
2 ae DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT — ARREARAGE.
"> CREDITOR oo COLLATERAL RESIDENCE(Y/N) OFARREARAGE ———_(if applicable)
None .. : ,
4. °°. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated
otherwise: -

fa) Trustee’s Fees, The Trustee percentage fee as set by the United States Trustee.

©) Attorney’s Fees. Ausrney’ s fees allowed pursuant to 11 U.S.C..§ 507(aX2) of $. 4,500.00 500. 00

{c) Priority Claims. Other iF U.S.C. § 507 claims, unless provided for otherwise i in the plan will be paidir in full over the
life of the Plan as funds become available in the order specified by law.

.(d} Fully Secured allowed: Claims. All allowed c claims that are fully secured shall be paid through the pat as set forth

, below. ; ;

DESCRIPTION OF . _ MONTHLY
CREDITOR. COLLATERAL ESTIMATED CLAIM INTEREST RATE PAYMENT
None . 7

©) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of WW USC, §
1325(a)). The claims listed below were cither:.(1) incurred within 910 days before the petition date and-secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within .
‘1 year of the petition date and secured by a purchase money security interest in any other thing of value. These claims

will be paid i in full under the plan with interest at the rate stated below:
- DESCRIPTION OF MONTHLY
CREDITOR COLLATERAL ESTIMATED CLAIM - INTEREST RATE | PAYMENT
None ~~ , .

_ ) Valuation of Secured Claims to Which 11 U.S.C. § 506.is Applicable. The Debtor(s) outs to value the. claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of'those claims as set
‘forth below. The unsecured portion of any bifurcated claims set forth below will be paid. pursuant to paragraph 4(h)

GASB — Form 113 December 1, 2017

 
_Case:19-10621-SDB Doc#:5. Filed:05/15/19 Entered:05/15/19 13:18:13 Page:3 of 6

below. The plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 30120), and the Debtor(s)
shall attach a certificate of service,

DESCRIPTION GF VALUATION OF | MONTHLY.

CREDITOR COLLATERAL SECURED CLAIM ~ INTEREST RATE PAYMENT

American CREDIT 2014 Buick Encore © 12,175.00 5.00% . 225.00
ACCEPTANCE, LLC .

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are e classified to be Paid at 100%.
[ ] with interest at % per annum or [ ] without interest:
None

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated
claims provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid 0.00% dividend or a pro rata share of $
0.00 00, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DISBURSED
BY
DESCRIPTION OF PROPERTY/ ASSUMED/ MONTHLY TRUSTEE'OR
CREDITOR SERVICES AND CONTRACT REJECTED PAYMENT —_DEBTOR(S)
Keith Barnes Lease on 101 York Way Assume . 1200.00 Debtor »

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

 

CREDITOR ESTIMATED ARREARAGE
Keith Barnes . 1800.00
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments -
- pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [ |] Direct to the Creditor, or [ ] To the
Trustee.
CREDITOR Oo ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
None , . ‘ : :
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations dirsce to the holder of

such claim identified here. See 11 U.S.C: § 101(14A)}. The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d)
to the following claimant(s):

CLAIMANT ADDRESS
None
8. - Lien Aveltiance: Pursuant to 11 U.S. C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the

following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The
plan shall be served on all affected creditor(s) in. compliance with Fed. R. Bankr. P. A0036@), and the Debtor(s) shall attach
a certificate of service.

CREDITOR . LIEN IDENTIFICATION (if known) PROPERTY _
Tasos lacovids Judgment All real and personal property. -

 

GASB — Form 113 December 1, 2017
10.

11.

12.

13.

14,

15.

Case:19-10621-SDB Doc#:5 Filed:05/15/19 Entered:05/15/19 13:18:13  Page:4 of 6

. Surrénder of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the coilateral only and that the stay under 11 U.S.C. § 1301 be terminated in all
respects. Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an
unsecured claim in paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from
entry of the order confirming this plan or by such additional time as the creditor may be granted upon motion fited within

"that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
None

 

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided
by11 U.S.C § 1325{a}{5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan
are based upon the best estimate and belief of the Debtor(s). An allowed proof of claim-will supersede those estimated
claims. In accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be
filed before or after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed, R. Bankr. P. 3002.1(c) unless the Debtor ’s(s’) plan is modified after the filing of the notice to
provide for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr, P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter
13plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If
the Debtor(s) seek(s)-to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s)
to avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the
plan on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are void.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

 

 

Dated: May 15,2019 , ‘si Calvin Smith
Debtor 1
Debtor 2

/s/ Lauminnia Nivens
Attorney for the Debtor(s)

‘GASB -— Form 113 December 1, 2017
Case:19-10621-SDB Doc#:5 Filed:05/15/19 Entered:05/15/19 13:18:13 Page:5 of 6

UNITED STATES BANKRUPTCY COURT |
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISON

Calvin Smith
Case No.: 19-10621

Debior Chapter 13

CERTIFICATE OF SERVICE

J hereby certify that I have served a copy of the Chapter 13 Plan by First Class Mail
~ placing the same in the United States Mail with proper postage affixed thereon to the following
addresses: .

(see attached matrix)

I hereby certify that I have served a copy of the Chapter 13 Plan on the following
corporations addressed to an Agent or Officer by First Class Mail with proper postage affixed
thereon to the following addresses:

I hereby certify that the following insured depository institutions were served by Certified
Mail addressed to the officer of the institution:

I hereby certify that the following parties and counsel were served electronically through
the Notice of Electronic Filing (NEF) at the following address: :

Huon Le
Chapter 13 Trustee
CM/ECF

This 15th day of May, 2019

/s/Lauminnia FF. Nivens:
Lauminnia F. Nivens ©
Debtor/Debtor’s Attorney
Label Natrix Gsaseral Seth Gey 1-SDB
113J-L
Casa 19-10621-SDB
Southern District of Georgia
" Augusta
Wed May 15 13:12:36 EDT 2019

Enhanced Recovery Collection
PO Box 57547
Jacksonville, FL 32241-7547

Keith Barnes
PO Box 14252
Augusta, GA 30919-0252

Lauminnia F, Nivens

Law Office of Lauminnia Nivens
1101 1lth Street

Augusta, GA 30901-2840

Tasos Iacovides
28 John St
New City, NY 10956-3646

Doc#: Smerkeam CREDIS/AcSserguce Fantered:05/15/19 1Gedi8 be BanlPage:6 of 6

PO Box 204531
Dallas, TX 75320-4531

(p) GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Office of the U, §. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

PO Box 98873
Las Vegas, NV. 89193-8873 .

Internal Revenue Serice
Centralized Insolvency Operation

' BO Box 7346

Philadelphia, PA 19101-7346

Merchants CB Auguata
955 Greene St
Augusta, GA 30901-2231

Calvin Smith
101 York Way
Augusta, GA 30909-6083

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed. R.Bank.P, 2002 (g) (4).

GEORGIA DEPT REVENUE
‘ COMPLIANCE DIVISION ARCS-BANKRUPTCY
1800 Century Blyd-NE Ste 9100
Atlanta, GA 30345-3202

End of Label Matrix

Mailable recipients 12
Bypassed recipients 0
Total 2
